Citation Nr: 0730326	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-33 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left knee 
replacement.

2.  Entitlement to service connection for right knee 
condition.

3.  Entitlement to service connection for bilateral hearing 
loss.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no evidence of any bilateral knee disease or 
injury in service and no evidence of bilateral knee 
disability for many years thereafter.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
total left knee replacement are not met.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The criteria for entitlement to service connection for a 
right knee condition are not met.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in November 2004 and October 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice dated in November 2004 was 
given prior to the appealed AOJ decision, dated in March 
2005.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In April 2006, the 
veteran and his wife appeared and testified before a Decision 
Review Officer (DRO) at the RO in Albuquerque.  The veteran 
was scheduled to attend and testify at a July 2007 Travel 
Board Hearing, but he did not appear at this scheduled 
hearing and has not requested to reschedule.   

VA is not required to schedule the veteran for a physical 
examination for his bilateral knee condition because the 
evidence does not meet the criteria set forth in 38 C.F.R. 
§ 3.159(c)(4).  Specifically, there is no credible evidence 
of an event, injury, or disease in service upon which a 
current disability may be based.  As such, the Board will not 
remand this case for a medical examination of the veteran's 
knees.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  Therefore, the Board now turns to the merits of 
the veteran's claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Arthritis is deemed to be chronic disease under 38 C.F.R. § 
3.309(a) and, as such, service connection may be granted if 
the evidence shows that the disease manifested to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

The veteran contends that his bilateral knee condition 
occurred during service.  He testified that during field 
combat training, he had to walk 17 to 18 miles with a pack on 
his back.  He indicated that when he returned from training 
his knees started bothering him and he had to use crutches.

The veteran's service medical records (SMRs), dated from 
November 1961 to November 1963, do not reflect any complaints 
or diagnosis of a bilateral knee disability, nor were there 
any knee injuries reported. 

The veteran's private treatment records, dated from May 1975 
to June 2005 reflect some treatment for a bilateral knee 
condition.  In a May 1975 treatment note, the veteran sought 
treatment for left leg pain that he advised had been 
occurring for two months prior to treatment.  The x-ray 
report reflected that the left knee had no bony 
abnormalities.  There is no evidence associated with this 
treatment indicating that the veteran's pain was service 
related.

In a September 1987 treatment note, the veteran advised that 
he experienced a right knee injury in April 1987.  The 
healthcare provider assessed the veteran as having a possible 
partial tear in his right medial collateral ligament.  The 
provider did not indicate whether this injury was related to 
the veteran's service.

In December 2000, the veteran advised his provider that had 
left knee pain.  In January 2001, the veteran complained of 2 
to 3 months of left knee pain and "just a little" right 
knee pain.  He reported no injury to either knee, but 
indicated that he would experience pain after prolonged 
walking.  The healthcare provider assessed the veteran as 
having probable bilateral osteoarthritis with a possible mild 
medial collateral ligament strain.  The provider did not 
indicate or opine as to the etiology of the veteran's 
bilateral knee condition, nor did the veteran report that an 
injury had occurred or that the pain had begun in service.  

In November 2003, the veteran began seeking treatment at VA 
facilities.  In a June 2004 VA treatment note, the attending 
physician indicated that the veteran had 5-10 degree flexion 
contracture with a mild varus knee deformity in his left 
knee.  Additionally, the physician noted that there was no 
laxity in the veteran's medial and lateral collateral 
ligaments of the left knee.  He stated that the left knee 
range of motion was 5-125 degrees with pain occurring at the 
extremes.  The physician's initial impression was that the 
veteran had severe tricompartmental arthritis.  The physician 
did not opine as to the cause of the veteran's left knee 
disability.  

In November 2004, the veteran underwent a total left knee 
replacement.  In January 2005, the veteran went to a follow-
up examination regarding his left knee replacement.  During 
the examination, he indicated that his right knee was 
continuing to give him problems.  The physician noted that 
the veteran also had degenerative joint disease in his right 
knee.

In August 2005, the veteran attended an orthopedic consult 
regarding a total right knee replacement.  During the 
consult, the veteran advised that he had a 4 to 5 year 
history of right knee pain and that it preceded his left knee 
pain, but was not as painful.  The physician reviewed the 
veteran's x-rays and diagnosed the veteran as having 
osteoarthritis of the right knee that was advanced in the 
medial compartment with genu varus.  This physician did not 
give any opinion as to the cause of the veteran's right knee 
condition, nor did the veteran advise the physician that he 
had an injury or any pain while in service.  In September 
2005, the veteran underwent a total right knee replacement.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for his 
total left knee replacement, nor is he entitled to service 
connection for his right knee condition.  There is no 
evidence of record to suggest that the veteran had any injury 
or pain in either knee while in service.  His SMRs are silent 
as to any knee condition.  The veteran's discharge exam does 
not reflect any knee pain or diagnosis of any knee condition.  
Further, in January 2001 the veteran advised his healthcare 
provider that he had been experiencing knee pain for 2 to 3 
months before his request for treatment.  During his August 
2005 orthopedic consultation, he indicated that his right 
knee pain, which preceded his left knee pain, began 4 or 5 
years prior to the consult.  There is no competent medical 
evidence of record linking the veteran's bilateral knee 
condition to service.  Other than the veteran's testimony at 
his DRO hearing, there is no evidence to suggest his 
bilateral knee condition is service related, or manifest 
itself to a degree of 10 percent within a year of discharge 
from service.  

The veteran is competent, as a layman, to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  He is not, however, competent to offer 
his medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, as 
the preponderance of the evidence weighs against the 
veteran's claim, the Board must deny the veteran's claim for 
service connection for a bilateral knee condition on both a 
direct and presumptive basis.  


ORDER

Service connection for total left knee replacement is denied.

Service connection for a right knee condition is denied.


REMAND

The veteran asserted in his September 2005 substantive appeal 
that VA had failed to comply with the VCAA.  The veteran 
contended that his February 2005 VA audiological examination 
was improperly performed.  He asserted that a Navajo 
translator should have been present during the examination 
who could translate to facilitate a better understanding of 
the questions posed and answers given.  He indicated that the 
VA examiner listed his post-service occupation as that of a 
mill worker, when in fact, he was a bus driver.  The veteran 
felt that the inability to easily communicate at the 
examination impaired the audiologist's findings.  

At the veteran's DRO hearing in April 2006, the veteran's 
wife translated the questions and answers for him. 

The Board finds that a remand is necessary to adequately 
develop the veteran's claim of service connection for 
bilateral hearing loss.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's bilateral hearing loss.  The 
veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that current bilateral hearing loss had 
its origin during service or was due to 
acoustic trauma in service.  Arrange for a 
Navajo translator (or the veteran's 
spouse) to be present at the VA 
examination.  

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


